Citation Nr: 1639439	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-15 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976.  He testified at a hearing before the Board in July 2013.  A transcript of the hearing has been associated with the file.  In December 2013, the Board remanded the issues on appeal for further development.  The appropriate development was completed and the matter is ripe for decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).    

VA has received additional medical documentation since the issuance of the last supplemental statement of the case (SSOC).  While this evidence does make reference to the issues on appeal, the information contained is merely cumulative and/or redundant of the evidence previously received and considered by the RO.  As such, waiver of RO consideration is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1. The Veteran was diagnosed with hepatitis C in 2006; hepatitis C is not related to active service, including any claimed in-service risk factors.

2. Diabetes mellitus was not shown during service, was not shown to a compensable degree within one year of service, and symptoms of diabetes were not continuous since service; a current diagnosis of diabetes mellitus is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1. Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).

2.  Diabetes mellitus, type II was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, hepatitis is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  On the other hand, diabetes is listed as a chronic disease and 38 C.F.R. § 3.303(b) will be considered.

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  As above, hepatitis is not listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Veterans Claims Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Hepatitis C

In addition to the laws and regulations outlined above, with respect to the claim for hepatitis, the evidence must show that hepatitis C infection, risk factors, or symptoms were incurred in or aggravated by service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) Nov. 30, 1998. 

According to VA Fast Letter 04-13 (June 29, 2004), hepatitis C is spread primarily by contact with blood and blood products.  The highest prevalence of hepatitis C infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  

The Fast Letter further states that occupational exposure to hepatitis C may occur in the health care setting through accidental needle sticks.  Thus, a veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  According to the Fast Letter, there have been no case reports of hepatitis C being transmitted by an air gun injection; nevertheless, it is biologically plausible.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission, and a rationale as to why the examiner believes the a particular mode of transmission was the source of a veteran's hepatitis C.

As an initial matter, the Veteran is diagnosed with hepatitis C.  VA treatment records reflect that he was reactive for hepatitis C in October 2006.  A February 2014 VA hepatitis examination also noted a diagnosis of hepatitis C.  Therefore, a current diagnosis is shown.

The service treatment records (STRs) do not reflect complaint, diagnosis, and/or treatment of hepatitis C and/or relevant symptoms during service.  This includes the report from the November 1976 service separation examination.  Of note, the STRs for the period from 1972 to 1975 are missing.  A subsequently issued June 2011 formal finding of unavailability determined that STRs from November 1972 to November 1976 were partially unavailable for review.  Nonetheless, a November 1975 dental record notation specifically checked "no" under jaundice.

Significantly, hepatitis C was not recognized prior to the late 1980s and, as the Veteran separated from service in the mid-1970s, the absence of in-service manifestations is not dispositive of the issue.  Therefore, the threshold question is whether there is a medical nexus between service and the current diagnosis of hepatitis C. On this point, the Veteran asserts multiple theories of entitlement.  He asserts that he developed hepatitis C as a result of air gun inoculation.  In the alternative, he contends that he developed hepatitis C as a result of drinking contaminated water at Camp Lejeune.

Turning first to the assertion that hepatitis C was caused by drinking contaminated water at Camp Lejeune, the Veteran claimed contaminated water exposure in the initial December 2009 application for benefits.  However, service personnel records reflect that he was never stationed at Camp Lejeune.  At the June 2013 Travel Board hearing, he never mentioned Camp Lejeune or exposure to contaminated water.  Rather, he testified about possible exposure by inoculation through the use of a jet injector at service entrance.  As the evidence reflects that he was never stationed at Camp Lejeune, the appeal is denied on this basis.

Next, the Veteran asserts that he developed hepatitis C as a result of air gun inoculation.  Specifically, in an August 2011 statement, he first advanced that jet injectors used to administer immunizations during service may have caused the hepatitis C.  He also conveyed first having been diagnosed with hepatitis C in 1977 after his girlfriend noticed that his "eyes were yellow."  In a March 2013 statement, a friend reported that in 1977 the Veteran had taken on a dull yellow appearance, and that she told him to see the doctor.  He related that upon seeing the doctor, he was diagnosed with hepatitis C.  

At the June 2013 Travel Board hearing, the Veteran testified that he was diagnosed with hepatitis C in 1977.  He related that he went to see a doctor after his girlfriend noted that his fingers looked yellow.  He also testified that there were no medical records available for this time period.  Further, in an August 2013 lay statement, his brother advanced that the Veteran became sick shortly after separating from service and was subsequently diagnosed with hepatitis C.  

While lay evidence in certain circumstances can be used to establish a diagnosis, it is a matter of public knowledge that hepatitis C was not medically identified until the late 1980s.  As such, the lay statements by the Veteran and his friends and family that he developed hepatitis C in 1977 and was diagnosed by a physician is of little probative value.  They have not been shown to have the medical expertise to identify a medical condition that was not recognized by the medical community as the disease of hepatitis C was not known in the mid to late-1970s.

As to the issue of air gun inoculations, the Veteran underwent a VA hepatitis examination in December 2014.  The examiner diagnosed hepatitis C with IV drug use or intranasal cocaine use.  At the conclusion of the examination, the examiner opined that it was less likely than not that the Veteran's currently-diagnosed hepatitis C was caused by the use of a vaccine gun in service.  Rather, the examiner determined that it was more likely that the hepatitis C was caused by the Veteran's history of polysubstance drug abuse after service.  The examiner explained that "drug use is the most common cause of hepatitis C, and the Veteran has been confirmed to have a history of drug abuse."

In placing high probative value on this opinion, the Board notes that examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file and other medical records, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Therefore, the Board finds the examiner's opinion, which weighs strongly against the claim, to be of great probative value.  Significantly, there is no contradictory medical evidence of record.

Moreover, the medical opinion that drug use was the more likely cause of the Veteran's hepatitis C is supported by the record which shows a significant history of drug use.  Specifically, VA treatment records show that he has a long history of drug use, primarily heroine taken intranasal.  In an August 2009 VA treatment record, he admitted to using drugs since the age of 25, to using cocaine "a long time ago," and to using IV heroin "one time."  A November 2009 VA treatment record specifically diagnosed polysubstance dependence, although it was in full early remission at that time.  Further, he has not argued that he started using drugs in-service and his sister submitted a statement that he did not use drugs until after discharge.  

At the June 2013 Travel Board hearing, when asked about drug abuse and/or IV drug use, the Veteran first denied such use saying "no, no, no, not my style," but admitted to "dabbling" with drugs.  This testimony is in direct opposition to multiple VA treatment records, including the above-referenced August 2009 treatment record, reflecting that he had been using heroin since the age of 25, including the use of one bag of heroin per day since 2008.  He also admitted to using cocaine, which it is reasonable to conclude that the cocaine use was intranasal.

The Board has considered the Veteran's lay statements asserting a nexus between his in-service risk factor of air gun inoculation and current diagnosis of hepatitis C.  He is competent to report symptoms and his engagement in hepatitis risk factors because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, he has offered only his own unsubstantiated opinion of a medical connection.  Although he asserts that he was exposed to the hepatitis C virus during his active duty service through air gun inoculation, his assertions are not probative because he is simply not shown to have the training, expertise, or experience to provide the etiology of this disorder.  

While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, hepatitis C is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Thus, his statements alleging that his current disability stemmed from service have little probative value.  Here, the Board attaches greater probative weight to the medical findings, which related hepatitis C to drug use, than to his statements of contaminated water exposure or air gun inoculations.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for hepatitis C, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Diabetes Mellitus

As asserted above, the Veteran contends that he developed diabetes mellitus as a result of exposure to contaminated water at Camp Lejeune.  As noted, service personnel records reflect that he was never stationed at Camp Lejeune.  As the evidence reflects that he was never stationed at Camp Lejeune, the appeal is denied on this basis.

The Board will also consider the claim on a direct service-connection basis.  Post-service evidence reflects that the Veteran was diagnosed with diabetes mellitus, type II in 2007.  Specifically, his blood glucose was noted to be elevated in a September 2007 VA examination and he was subsequently diagnosed with diabetes mellitus.  Therefore, a current disorder is shown.

Nonetheless, the evidence does not reflect an in-service incurrence related to diabetes.  Although a complete set of STRs is not available, a November 1975 dental record notation specifically indicated "no" when asked about diabetes.  In a May 1976 Report of Medical History, the Veteran self-reported "no" to an inquiry of sugar or albumin in the urine.  In a May 1976 Report of Medical Examination, the clinical evaluation of his endocrine system was normal and the urinalysis was negative for albumin and sugar.  In a July 1976 optometry clinical record, he denied having diabetes.  A November 1976 Report of Medical Examination made no notation under the endocrine system and the urinalysis was negative for albumin or sugar.  He was not diagnosed with diabetes.  Therefore, a diagnosis of diabetes was not noted in the STRs.

As diabetes is a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown.  On the Veteran's initial application for benefits in 1995, he filed claims for leg and ankle disorders but did not reference or report any problems with diabetes.  While not dispositive, this evidence suggests that he was not having any symptoms associated with diabetes at that time.

In a September 2007 VA examination, what appears to be routine blood work showed an elevated blood glucose level.  He received follow-up care and was diagnosed with diabetes.  This is the first recorded complaint associated with diabetes.  At the time, no reference was made to any connection between his complaints and active duty.  In December 2009, he filed a claim for benefits and attributed diabetes to drinking contaminated water at Camp Lejeune.  At the hearing before the Board, he attributed diabetes to the poor diet during service.

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience symptoms of diabetes since service.  First, the service separation examination report reflects that he was examined and his endocrine system was found to be clinically normal.  

His in-service history of symptoms (or lack thereof) at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, the post-service medical evidence does not reflect complaints or treatment related to diabetes for many years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1976) and initial reported symptoms related to diabetes in 2007.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).

Further, the Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service but when he specifically complained of other problems, he never reported complaints related to diabetes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Next, the Veteran filed a VA disability compensation claim for service connection for several disorders in 1995, but did not claim service connection for diabetes or make any mention of any symptomatology related to diabetes.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, here, he filed claims for service connection, but did not mention diabetes.  This suggests to the Board that there was no pertinent symptomatology at that time.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that they he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  

In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, his inaction regarding a claim for diabetes, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he was not experiencing symptomatology related to diabetes at the time he filed the 1995 claim.  

The Veteran did not claim that symptoms of diabetes were related to service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms.  For these reasons, the weight of the lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service.  

While the Board reiterates that he is competent to report symptoms as they come to him through his senses, diabetes mellitus is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection based on continuity of symptomatology and there is no doubt to be otherwise resolved.  As such, the appeal is denied on this basis.

In addition, as shown above, the diagnosis of diabetes was not rendered for more than three decades after the Veteran's discharge from service.  Therefore, diabetes was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the weight of the competent evidence does not attribute the Veteran's diabetes to active duty, despite his contentions to the contrary.  To that end, the Board places significant probative value on a February 2014 VA examination.  At the conclusion of the examination the examiner opined that it was less likely than not that the currently-diagnosed diabetes mellitus, type II was related to service.  As to the rational, the examiner noted that there was no evidence of diabetes in service and that the diabetes was adult onset type II.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Further, there is no contradicting medical evidence of record.  Therefore, the Board finds the examiner's opinion to be of great probative value.

While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, diabetes is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2009 of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain, as well as notice of how disability ratings and effective dates are determined.  The claim was subsequently readjudicated.

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Most of the service treatment records are missing from the claims file.  In June 2011, VA issued a formal finding of unavailability, indicating that a significant portion of the service treatment records could not be located.  As a result, the Board has a heightened obligation to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

The available post-service medical records have been obtained and associated with the record to the extent possible.  Further, the available STRs have been associated with the record.  The Veteran was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

After a careful review of the file, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384.  During the course of this appeal, VA obtained significant VA medical documentation.  Further, per the December 2013 Board remand, the Veteran received an examination in February 2014.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion report reflects that the VA examiner reviewed the record and provided the requested opinions with rationale.

Further, also in compliance with the December 2013 Board remand, the Veteran's outstanding VA treatment records were associated with the record.  The AOJ was thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the Board's remand order.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The requested VA medical documentation and available service treatment records were received and are of record.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim, as additional development efforts would serve no useful purpose.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the issues.


ORDER

Service connection for hepatitis C is denied.

Service connection for diabetes mellitus, type II is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


